Exhibit 10.41
December 17, 2008
Rajiv De Silva

Dear Rajiv:
Congratulations! I am pleased to have you join the team at Valeant
Pharmaceuticals International (the “Company”).
This letter outlines the details of your employment and your Valeant assignment,
which was contingent upon your successful completion of a pre-employment drug
screen and background investigation.

•   Title: Chief Operating Officer of Specialty Pharmaceuticals; you will report
to the Chief Executive Officer.   •   Base Salary: $35,416.67 per month
($425,000 annualized).   •   Starting date: January 5, 2009.   •   Relocation
Benefits: You will be eligible for relocation benefits in accordance with the
generally applicable terms and conditions of the relocation policy available to
senior executives of the Company; provided that, at a minimum, for a period of
six months following your commencement date, you will be reimbursed for your
costs of commuting between the Company’s offices and your home in Boston, MA.  
•   Sign-On Bonus: You have received, or will receive, a sign-on bonus of
$500,000 on or before February 5, 2009; provided, however, if you voluntarily
terminate your employment, other than for Good Reason, prior to January 5, 2010
(or you are terminated for Cause within such period), you will be required to
repay to the Company a pro rata portion of such bonus determined by multiplying
$500,000 times the quotient obtained by dividing (a) the difference obtained by
subtracting the number of days employed from 365; by (b) 365.   •   Salary
Adjustments: You will be eligible for participation in our Merit Increase
Program, based on performance, for the period beginning April 1, 2010. This
policy is subject to change as approved by the Compensation Committee of the
Valeant Board of Directors.   •   Annual Incentive: You will be eligible to
participate in Valeant’s management bonus plan beginning in the 2009 calendar
year. Your target bonus will be 60%, with the potential of 120% of your base
pay. This plan, and therefore your participation, is subject to change at the
discretion of the Board of Directors. Bonuses are payable at the time the other
management bonuses are paid. To be eligible for any bonus payment, you must be
employed by the Company on the day in which the applicable bonus is paid to
other members of Valeant management. Notwithstanding the foregoing, you shall

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 2 of 11

    be guaranteed to participate in the 2009 bonus program at the target level
($255,000), if you remain with the Company until the date that 2009 bonuses are
paid in 2010. In the event you join Valeant on or after April 1, 2009, such
amount will be prorated for your period of employment for 2009. Such bonus
guarantee is a minimum and does not limit the Company from paying additional
bonus under the program.   •   Equity Awards: As indicated in the employment
terms provided to by you by the Company’s Chief Executive Officer, subject to
the approval of the Compensation Committee of the Company’s Board of Directors,
you will receive the following equity on the later of the date of such approval
or your first day of employment with the Company or one of its affiliates (such
later date, the “Grant Date”):

  o    2009 RSU Grant: You shall be granted that whole number of restricted
share units under the Company’s 2006 equity incentive plan (the “2006 Plan”)
with a value equal to the quotient obtained by dividing $350,000 by the Per
Share Price (as defined below) on the Grant Date (the “2009 RSU Grant”). The
2009 RSU Grant shall vest over a three-year period from the Grant Date of the
2009 RSU Grant (33-1/3% per year on the anniversary of the grant date), provided
you are employed on the relevant vesting date. If your employment is terminated
by the Company without Cause or by you for Good Reason, either in contemplation
of a Change in Control or at any time within twelve (12) months following a
Change in Control, or if your employment is terminated by the Company at any
time for Disability or by reason of your death, then, your RSU’s shall
immediately vest and be settled in shares as soon as practicable (but not more
than 60 days) thereafter.     o   Stock Options — You shall be granted options
to acquire a whole number of shares of the Company common stock with a
Black-Scholes value equal to $900,000 as of the Grant Date (the “Options”). For
purposes of the preceding sentence, the Black-Scholes value shall be established
by the Company in accordance with its prior practices with respect to the
valuation of stock option grants for granting purposes; provided that the value
of the stock shall be determined for this purpose based on the Per Share Price
on the Grant Date. The exercise price of the Options will be priced at the fair
market value at the close of business on the Grant Date. The Options will vest
over a four-year period from the grant date of the Options (25% per year on the
anniversary of the grant date) and shall have a term of ten (10) years. If your
employment is terminated by the Company without Cause or by you for Good Reason,
either in contemplation of a Change in Control or at any time within twelve
(12) months following a Change in Control, then any Option that is not cancelled
in connection with the Change in Control in exchange for cash payment will vest
on the termination date and shall remain exercisable for one year following the
termination date (but in no event beyond the 10-year term of the Option). If
your employment is terminated by the Company for Disability or by reason of your
death, any Option outstanding shall vest in full and remain exercisable
following the termination date (but in no event beyond the 10-year term of the
Option).     o    Performance Restricted Share Units. You will also receive such
number of performance-based restricted stock units under the 2006 Plan (the
“Performance Share Units”) with a value equal to the quotient obtained by
dividing $1,075,000 by the Per Share Price on the Grant Date (such number of
Performance Share Units, the “2009 Performance Units”), which shall vest as
follows, provided that, in all events, you are continually employed by the
Company through and including the 3 year anniversary of Grant Date:

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 3 of 11

  1.   If at January 5, 2012 (the “First Measurement Date), the Adjusted Share
Price (as defined below) equals the Single Vesting Share Price (as defined
below), you shall vest in 100% of the 2009 Performance Units (1 x the 2009
Performance Units).     2.   If at the First Measurement Date the Adjusted Share
Price equals the Double Vesting Share Price (as defined below), you shall vest
in 200% of the 2009 Performance Units (2 x the 2009 Performance Units).     3.  
If at the First Measurement Date the Adjusted Share Price equals the Triple
Vesting Share Price (as defined below) you shall vest in 300% of the 2009
Performance Units (3 x the 2009 Performance Units).     4.   Performance Share
Units that could have been earned under any of subclauses 1, 2, or 3 above that
are not earned on the First Measurement Date may be earned on January 5, 2013
(the “Second Measurement Date”), subject to your continued employment through
that date, based upon the Adjusted Share Price on such Second Measurement Date.
    5.   If the Adjusted Share Price on a measurement date is between the Single
Vesting Share Price and the Double Vesting Share Price or is between the Double
Vesting Share Price and the Triple Vesting Share Price, you shall vest in, and
the Company shall deliver, a number of Performance Share Units that is the
mathematical interpolation between the number of shares which would vest at
defined ends of the spectrum.     6.   The Company shall distribute to you a
number of shares of its common stock equal to the number of Performance Shares
Units that become vested as soon as practicable (but in any event no later than
45 days) following the vesting date of such Performance Shares Units. You shall
not be permitted to sell, assign, transfer, or otherwise dispose of more than
fifty percent (50%) of the Net Shares (as defined below) acquired upon
settlement of the Performance Share Units until the expiration of the two-year
period following receipt, or, if sooner, until a Change in Control or until you
experience a termination of employment. For purposes of this letter, Net Shares
shall mean the net number of shares acquired by you upon settlement of the
Performance Share Units after subtracting any such shares withheld by the
Company in payment of withholding obligations applicable to such settlement.    
7.   In the event of the occurrence of a Change in Control or termination of
your employment by death or Disability, the performance measures applicable to
the Performance Share Units will be applied as though the date of the Change in
Control, or employment termination date, as applicable, were the end of the
measurement period, with the number of units calculated in a manner consistent
with the vesting schedule described above (e.g., in the event of a Change in
Control occurs or your employment is terminated by death or Disability prior to
the First Measurement Date, 100% will vest at the date of such termination if
the Adjusted Share Price is the Single Vesting Share Price; 200% will vest if
the Adjusted Share Price is the Double Vesting Share Price; and 300% will vest
if the Adjusted Share Price is the Triple Vesting Share Price; and if the
Adjusted Share Price on such measurement date is between the Single Vesting
Share Price and the Double Vesting Share Price or is between the Double Vesting
Share Price and the Triple Vesting Share Price, you shall vest in, and the
Company shall deliver, a number of Performance Share Units that is the
mathematical interpolation between the number of shares which would vest at
defined ends of the spectrum).

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 4 of 11
“Adjusted Share Price” means the sum of (i) the average closing prices of a
share for the twenty trading days prior the applicable measurement date (the
“Per Share Price”), and (ii) the value that would be derived from the number of
shares (including fractions thereof) that would have been purchased had an
amount equal to each dividend paid on a share of common stock after the Grant
Date and on or prior to the applicable measurement date been deemed invested on
the dividend payment date, based on the closing price of the common stock on
such dividend payment date.
“Single Vesting Share Price,” “Double Vesting Share Price,” and “Triple Vesting
Share Price” mean the Adjusted Share Prices equal to a compound annual share
price appreciation (the “Annual Compound TSR”) of 15%, 30% and 45%,
respectively, as measured between the Per Share Price on the Grant Date and the
applicable measurement date.
Grant Notices and Grant Agreements shall be prepared consistent with the terms
set forth above and providing such other terms and conditions as are in the
Company’s standard such agreements.

•   Share Purchase Commitment: You also agree to purchase at least $425,000
worth of shares of the Company’s common stock on or before January 5, 2010 or
such later date as determined by the Company (the “Purchased Shares”). You shall
not be permitted to sell any of the Purchased Shares until the earlier of one
year after the Final Purchase Date (as defined below) and your date of
termination of employment for any reason. As long as you remain employed by the
Company, you shall retain ownership of at least (i) seventy-five percent (75%)
of the Purchased Shares until January 5, 2011, (ii) fifty percent (50%) of the
Purchase Shares until January 5, 2012, and (iii) twenty-five percent (25%) of
the Purchased Shares until January 5, 2013 (the holding requirements in this and
the immediately preceding sentence shall be referred to as the “Purchase
Obligations”). Notwithstanding the foregoing, the Purchase Obligations shall be
waived upon the occurrence of a Change of Control. The “Final Purchase Date”
shall mean the date on which you have purchased shares that, together with other
shares purchased by you on or after January 5, 2009, have an aggregate purchase
price of $425,000.

  •   Matching Grants for Share Purchases: The Company shall make matching
grants with respect to the Purchased Shares and any additional shares of the
Company’s common stock you purchase (up to an aggregate purchased amount of
$850,000 inclusive of the Purchased Shares) on or before January 5, 2010. Such
matching grants shall be credited to you as soon as practicable after the end of
any month in which you purchase Company shares, in a number of restricted share
units equal to the number of shares purchased in such month (the “Matching Share
Units”). The Matching Share Units shall vest and be settled in shares on the
following schedule: Twenty-five percent (25%) of the Matching Share Units shall
vest and be settled on the first anniversary of the Final Purchase Date and an
additional 25% of the Matching Share Units shall vest and be settled on each of
January 5, 2011, January 5, 2012 and January 5, 2013, provided you are employed
on the relevant vesting date and you have not violated the Purchase Obligations
prior to such vesting date. If your employment is terminated by the Company
without Cause or by you for Good Reason, either in contemplation of a Change in
Control or at any time within twelve (12) months following a Change in Control,
or if your employment is terminated by the Company at any time for Disability or
by reason of your death, then, your Matching Share Units shall immediately vest
and be settled in shares as soon as practicable (but not more than 60 days)
thereafter.

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 5 of 11

  •   Until the expiration of the two-year period following the date on which
any portion of the Matching Share Units are settled, you shall not be permitted
to sell, assign, transfer, or otherwise dispose of more than fifty percent (50%)
of the net number of shares acquired by you upon such settlement of such portion
of the Matching Share Units after subtracting any such shares withheld by the
Company in payment of withholding obligations applicable to such settlement
acquired upon settlement of the Matching Share Units. This restriction shall
cease to apply upon a Change in Control or your earlier termination of
employment.

•   Good Reason. You may terminate your employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination (as defined below)
not less than thirty (30) days prior to the termination of your employment for
Good Reason. The Company shall have the option of terminating your duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the benefits provided in this letter,
as may be applicable. For purposes of this letter, Good Reason shall mean the
occurrence of any of the events or conditions described in clauses (i) through
(iii) immediately below which are not cured by the Company (if susceptible to
cure by the Company) within thirty (30) days after the Company has received
written notice from you within ninety (90) days of the initial existence of the
event or condition constituting Good Reason specifying the particular events or
conditions which constitute Good Reason and the specific cure requested by you.

  (i)   Diminution of Responsibility. (A) any material reduction in your duties
or responsibilities as in effect immediately prior thereto, or (B) removal of
you from the position of Chief Operating Officer of Specialty Pharmaceuticals.
For the avoidance of doubt, the term “Diminution of Responsibility” shall not
include any such removal resulting from your death or disability, the
termination of your employment for Cause, or your termination of your employment
other than for Good Reason;     (ii)   Compensation Reduction. Any reduction in
your base salary or target bonus opportunity which is not comparable to
reductions in the base salary or target bonus opportunity of other
similarly-situated senior executives at the Company; or     (iii)   Company
Breach. Any other material breach by the Company of any material provision of
this letter.

•   Change in Control. For purposes of this letter, a “Change in Control” shall
mean any of the following events:

(i) the acquisition (other than from the Company) by any person (as such term is
defined in Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding voting securities;
(ii) the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or
___JMP RKD______
     Initials          

 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 6 of 11
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least a majority of the Incumbent Board, and such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; or
(iii) the closing of:

  (1)   a merger or consolidation involving the Company if the stockholders of
the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or     (2)   a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in the same proportion as their ownership of stock
in the Company immediately prior to such acquisition.
Upon the occurrence of a Change in Control, at the election of the Company,
either (i) the unvested Options and Matching Share Units shall vest and all
Options and Matching Share Units shall be cancelled in exchange for a cash
payment based in the case of any merger transaction on the price received by
shareholders in the transaction constituting the Change in Control or in the
case of any other event that constitutes a Change in Control, the closing price
of a Share on the date such Change in Control occurs (minus, in the case of
Options, the applicable exercise price per share) or (ii) all Options and
Matching Share Units shall be converted into options or units, as applicable, in
respect of the common stock of the acquiring entity (in a merger or otherwise)
on the basis of the relative values of such stock and the Shares at the time of
the Change in Control, reflecting and continuing the same vesting schedule in
place immediately prior to the Change in Control; provided that subclause
(ii) shall only be applicable if the common stock of the acquiring entity is
publicly traded on an established securities market on the date on which such
Change in Control is effected.

  •   Disability. The Company may terminate your employment, on written notice
to you after having established your Disability and while you remain Disabled,
subject to the payment by the Company to you of the applicable benefits provided
pursuant to this letter. For purposes of this letter, “Disability” shall mean
your inability to substantially perform your duties and responsibilities
hereunder by reason of any physical or mental incapacity for two or more periods
of ninety (90) consecutive days each in any three hundred and sixty (360) day
period, as determined by a physician with no history of prior dealings with the
Company or you, as reasonably agreed upon by the Company and you. You shall be
entitled to the compensation and benefits provided for

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 7 of 11

      under this letter for any period prior to your termination by reason of
Disability during which you are unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.     •   Cause. The Company may terminate your employment for
“Cause”, subject to the payment by the Company to you of the applicable benefits
provided in this letter. “Cause” shall mean, for purposes of this letter:
(1) conviction of any felony (other than one related to a vehicular offense) or
other criminal act involving fraud; (2) willful misconduct that results in a
material economic detriment to the Company; (3) material violation of Company
policies and directives, which is not cured after written notice and an
opportunity for cure, (4) continued refusal by you to perform your duties after
written notice identifying the deficiencies and an opportunity for cure; and
(5) a material violation by you of any material covenants to the Company. No
action or inaction shall be deemed willful if not demonstrably willful and if
taken or not taken by you in good faith and with the understanding that such
action or inaction was not adverse to the best interests of the Company.
Reference in this paragraph to the Company shall also include direct and
indirect subsidiaries of the Company, and materiality shall be measured based on
the action or inaction and the impact upon the Company taken as a whole. The
Company may suspend, with pay, you upon your indictment for the commission of a
felony as described under clause (A) above. Such suspension may remain effective
until such time as the indictment is either dismissed or a verdict of not guilty
has been entered.

•   Employee and Executive Benefits: You will be eligible to participate in the
employee benefit plans and programs generally made available to employees (on
the terms and conditions applicable generally to all employees) and the
Valeant’s Executive Benefit Program:

  1)   Executive medical program     2)   Executive medical reimbursement
program up to $10,000 per year     3)   Executive perquisites allowance of
$25,000 (subject to applicable taxation) annually to be used as you see fit for
car, enhanced life insurance, financial planning, etc.     4)   Executive
Vacation Program     5)   Executive Annual Physical Program

•   Reimbursement of Certain Expenses: The Company shall fully reimburse the
reasonable fees of your counsel and financial advisor incurred in connection
with the development and implementation of the terms of your employment.

•   At-Will Employment. Your employment with Valeant is “at will”. This means
that you or Valeant have the option to terminate your employment at any time,
with or without advance notice, and with or without cause. Valeant also may
change your position, title, pay, benefits, and other terms and conditions of
your employment (except for the at will nature of your employment and the terms
of the Mediation and Arbitration Agreement) at any time, for any reason, with or
without notice. This offer of employment does not constitute an express or
implied agreement of continuing or long term employment. The at will nature of
your employment can be altered only by a written agreement specifying the
altered status of your employment. Such written agreement must be signed by both
you and Mr. Pearson.

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 8 of 11

•   Severance Benefits. Notwithstanding the immediately preceding bullet
paragraph, if your employment is terminated by the Company without Cause or by
you for Good Reason, the Company shall have the following obligations:

  •   The Company will pay you the sum of an amount equal to your annual salary
as of the date of your termination, plus an amount equal to your annual target
bonus as of the date of your termination, provided that, if your termination
occurs either in contemplation of a Change in Control or at any time within
twelve (12) months following a Change in Control, the Company shall pay you an
amount which is twice the sum otherwise determined under this bullet;     •  
The Company will pay you any accrued but unpaid salary or vacation pay and any
deferred compensation. In addition, the Company will pay you any bonus earned
but unpaid in respect of any fiscal year preceding the termination date, plus
any pro-rata bonus for the year of termination based on a target-level bonus.  
  •   The Company will provide you with continued coverage under any health,
medical, dental or vision program or policy in which you were eligible to
participate at the time of your employment termination for 12 months following
such termination on terms no less favorable to you and your dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination;     •   The performance measures
applicable to the Performance Share Units will be applied as though the
termination date were the end of the measurement period, with the number of
units calculated in a manner consistent with the vesting schedule described
above (e.g., in the event of your termination prior to the First Measurement
Date, 100% will vest at the date of such termination if the Adjusted Share Price
is the Single Vesting Share Price; 200% will vest if the Adjusted Share Price is
the Double Vesting Share Price; and 300% will vest if the Adjusted Share Price
is the Triple Vesting Share Price; and if the Adjusted Share Price on such
measurement date is between the Single Vesting Share Price and the Double
Vesting Share Price or is between the Double Vesting Share Price and the Triple
Vesting Share Price, you shall vest in, and the Company shall deliver, a number
of Performance Share Units that is the mathematical interpolation between the
number of shares which would vest at defined ends of the spectrum); provided,
however, that in the event you are entitled to payment under this bullet point,
only a pro rata portion of such calculated units will vest upon your termination
(based on the number of completed months elapsed from the date of grant to the
date of termination divided by 36 months). The Company shall deliver shares in
respect of such vested Performance Share Units, if any, as soon as practicable
(but not later than sixty (60) days) following your termination date, and all
other Performance Share Units will be forfeited.     •   The Company shall
provide outplacement services through one or more outside firms of your choosing
up to an aggregate of $20,000, which services shall extend until the earlier of
(i) 12 months following the termination of your employment or (ii) the date that
you secure full time employment.     •   You shall have three months following
the termination date to exercise vested Options (but in no event beyond the
expiration of the 10-year Option term). Any unvested portion of the

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 9 of 11

      Option, any unvested Performance Share Units and any unvested Matching
Share Units shall be forfeited.

Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits set forth in this
letter unless you execute and deliver, within 60 days of the date of your
termination, and do not revoke, a general release in form satisfactory to the
Company and any revocation period set forth in the release has lapsed. The
Company shall pay all cash severance benefits due within 10 business days
following the satisfaction of all of the conditions set forth in the preceding
sentence. You shall not be required to mitigate the amount of any severance
payment provided for under this letter by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to you in any subsequent employment.
It is understood that, during your employment by Valeant Pharmaceuticals
International, you will not engage in any activities that constitute a conflict
of interest with the interests of Valeant, as outlined in Valeant’s conflict of
interest policies for employees and executives in effect from time to time.

•   Covenant Not to Compete. To protect the confidential information and other
trade secrets of the Company and its affiliates, you agree, during the term of
this Agreement and for a period of twelve (12) months after your cessation of
employment with the Company or any of its affiliates, not to engage in
Prohibited Activities (as defined below); provided, however, that the foregoing
covenant not to compete shall not apply if the Company or any of its affiliates
terminates your employment without Cause or if you resign for Good Reason. For
the purposes of this covenant, the term “Prohibited Activities” means directly
or indirectly engaging as an owner, employee, consultant or agent of any entity
that develops, manufactures, markets and/or distributes (directly or indirectly)
prescription or non-prescription pharmaceuticals or medical devices for
treatments in the fields of neurology, dermatology, oncology or hepatology;
provided, that Prohibited Activities shall not mean your investment in
securities of a publicly-traded company equal to less than five (5%) percent of
such company’s outstanding voting securities. You agree that the covenants
contained in this paragraph are reasonable and desirable to protect the
confidential information and other trade secrets of the Company and its
affiliates.

•   Covenant Not to Solicit. To protect the confidential information and other
trade secrets of the Company and its affiliates, you agree, during your
employment with the Company or any of its affiliates and for a period of twelve
(12) months after your cessation of employment with the Company or any of its
affiliates, not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company or any its affiliates. For purposes
of this covenant, “solicit” or “solicitation” means directly or indirectly
influencing or attempting to influence employees of the Company or any of its
affiliates to become employed with any other person, partnership, firm,
corporation or other entity. You agree that the covenants contained in this
paragraph are reasonable and desirable to protect the confidential information
and other trade secrets of the Company and its affiliates, provided, that
solicitation through general advertising or the provision of references shall
not constitute a breach of such obligations.

•   It is the intent and desire of you and the Company (and its affiliates) that
the restrictive provisions in the two preceding paragraphs be enforced to the
fullest extent permissible under the laws and public policies as applied in each
jurisdiction in which enforcement is sought. If any particular provision in the
preceding two paragraphs shall be determined to be invalid or unenforceable,
such covenant

___JMP RKD______
     Initials          



 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 10 of 11

    shall be amended, without any action on the part of either party hereto, to
delete therefrom the portion so determined to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such covenant in the
particular jurisdiction in which such adjudication is made. Your obligations
under the two preceding paragraphs shall survive the termination of your
employment with or any other employment arrangement with the Company or any of
its affiliates.

•   Remedies for Breach of Obligations Under the Covenants Not to Solicit or Not
to Compete above. You acknowledge that the Company or its affiliates will suffer
irreparable injury, not readily susceptible of valuation in monetary damages, if
you breach your obligations under the paragraphs captioned “Covenant Not to
Solicit” or “Covenant Not to Compete” above. Accordingly, you agree that the
Company and its affiliates will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by you of your obligations under either such paragraph in any Federal or state
court sitting in the State of New Jersey, or, at the Company’s (or its
affiliate’s) election, in any other state in which you maintain your principal
residence or your principal place of business. You agree that the Company or its
affiliates may seek the remedies described in the preceding sentence
notwithstanding any arbitration or mediation agreement that you may enter into
with the Company or any of its affiliates. You hereby submit to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company or its affiliates to obtain that
injunctive relief, and you agree that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by you to the Company or its affiliates, or in any other manner
authorized by law.

You shall be indemnified by Valeant as provided in its by-laws and Certificate
of Incorporation.
Section 409A. If any payments or benefits due to you hereunder would cause the
application of an accelerated or additional tax under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), such payments or
benefits shall be restructured in a manner which does not cause such an
accelerated or additional tax. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this letter during the six-month period
immediately following your separation from service shall instead be paid on the
first business day after the date that is six months following your termination
date (or death, if earlier), with interest from the date such amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Internal Revenue Code of
1986, as amended, for the month in which payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on you under Section 409A.
It is understood that you are required to read, review, agree, sign and return
the following documents included with this letter: 1) the Conflict of Interest
Policy and Agreement, 2) the Workers’ Compensation Fraudulent Claims
notification, 3) the Employee Agreement concerning inventions, discoveries, and
improvements, and 4) the Mediation and Arbitration Agreement, and 5) the Trading
in Company Stock Interoffice Memorandum. Additionally, the Immigration and
Reform Act 1986 requires each new employee to provide proof of eligibility to
work in the United States.
Valeant Policy will govern any other matter not specifically covered by this
letter.
___JMP RKD______
     Initials          

 



--------------------------------------------------------------------------------



 



Rajiv De Silva
December 17, 2008
Page 11 of 11
The terms of this letter constitute the entire agreement between Valeant and you
with respect to the subject matter hereof, superseding all prior agreements and
negotiations. This letter is governed by the laws of the State of New Jersey.
We are pleased to have you join us. As confirmation of acceptance of this
employment offer, please sign this letter indicating your agreement and
acceptance of the terms and conditions of employment. In addition, please mail
the original signed offer letter in the envelope provided. A duplicate copy of
this offer letter is included for your records.
Again, welcome to Valeant!
Sincerely,
J. Michael Pearson
Chairman, Chief Executive Officer
AGREED AND ACCEPTED:

                 
/s/ Rajiv De Silva
      Date:   12/17/08    
 
Rajiv DeSilva
         
 
   

___JMP RKD______
     Initials          

 